Title: To Alexander Hamilton from David Campbell, 27 January 1795
From: Campbell, David
To: Hamilton, Alexander


New York, January 27, 1795. “You are this day held up as a Candidate for the Government of this State. If this measure has your Approbation I conceive myself fortunate in having at this moment in my power an opportunity of serving you…. You may with absolute Certainty believe what I have here mentioned and that if it is agreeable to you my Best Endeavours & that of some able friends will be put to their out most Stretch to serve you on this or any other occasion where they are deemed worthy of notice. Four or five words in Return to this To witt I am (or) I am not a Candidate will Suffice….”
